Exhibit Precision Drilling Trust CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, (Stated in thousands of Canadian dollars) 2009 2008 ASSETS Current assets: Cash and cash equivalents $ 179,979 $ 61,511 Accounts receivable 213,281 601,753 Income tax recoverable 11,863 13,313 Inventory 8,924 8,652 414,047 685,229 Income tax recoverable (note 4) 58,055 58,055 Property, plant and equipment, net of accumulated depreciation 3,231,628 3,243,213 Intangibles 4,421 5,676 Goodwill 813,279 841,529 $ 4,521,430 $ 4,833,702 LIABILITIES AND UNITHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ 122,887 $ 270,122 Distributions payable - 20,825 Current portion of long-term debt (note 5) 37,497 48,953 160,384 339,900 Long-term liabilities 24,836 30,951 Long-term debt (note 5) 868,933 1,368,349 Future income taxes 729,196 770,623 1,783,349 2,509,823 Contingencies (note 9) Unitholders’ equity: Unitholders’ capital (note 3) 2,771,159 2,355,590 Contributed surplus 2,023 998 Retained earnings (deficit) 60,416 (48,068 ) Accumulated other comprehensive income (note 6) (95,517 ) 15,359 2,738,081 2,323,879 $ 4,521,430 $ 4,833,702 See accompanying notes to consolidated financial statements 20
